Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 1 of 13




EXHIBIT B
      Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 2 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BILL WISSER                    Plaintiff,

      - against –                                             Case No.: 1:19-cv-1445-LGS

VOX MEDIA, INC.

                               Defendant.



               PLAINTIFF BILL WISSER'S RESPONSES TO DEFENDANT’S

                FIRST REQUEST FOR PRODUCTION OF DOCUMENTS


         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Bill

 Wisser (“Plaintiff”), by his counsel, Liebowitz Law Firm, PLLC, responds as follows to

 Vox Media, Inc.’s First Set of Requests for the Production of Documents (the “Requests,”

 and each individually, a “Request”):

                                   GENERAL OBJECTIONS

        The following general objections (“General Objections”) are incorporated in full into

 each response as if fully set forth therein, and all responses are subject to these general

 objections.

        1.      Plaintiff objects to the Definitions set forth in the Requests to the extent they

 seek to impose greater burdens on Plaintiff than are required by the Federal Rules of Civil

 Procedure.

        2.       Plaintiff objects to the Definitions set forth in the Requests to the extent they

 seek to impose greater burdens on Plaintiff than would the definitions for such terms

 contained in the Local Rules of the U.S. District Court for the Southern District of New York

                                                 1
      Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 3 of 13



(SDNY). With respect to the terms “person,” “SDI,” “Defendant,” “communication,”

“document(s),” “concerning,” and “any,” Plaintiff responds as if the Request relies only

on the definition set forth in the Local Rules of the SDNY. With respect to the term

“records,” Plaintiff responds as if the term were coextensive with the term “documents.”

With respect to the term “relating to,” Plaintiff responds as if the term were coextensive

with the term “concerning.”

       3.      Plaintiff objects to the definition of the term “produce” to the extent it requires

Plaintiff to “separate such documents into categories set forth in this request.” The definition

is vague as the categories of “this request” are not apparent.

       4.      Plaintiff objects to the instructions to the extent that they purport to

require Plaintiff to seek or obtain documents that are not in her possession, custody, or

control.

       5.      Plaintiff objects to each Request to the extent it calls for documents subject to

the attorney-client, work product, or other privilege. Plaintiff will list such documents

dated prior to the filing of this action on a privilege log but will not produce them. Plaintiff

will not identify later documents as such identification would be invasive of attorney-work

product

       6.      Plaintiff objects to the instructions to the extent that, with respect to asserting

the attorney-client privilege or work-product doctrine and producing information

regarding such documents, they purport to impose burdens beyond those set forth in Local

Civil Rules.

       7.      Plaintiff objects to each Request insofar as it is not proportional to the needs of



                                                 2
      Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 4 of 13



the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit.

       8.      Plaintiff objects to each Request to the extent it seeks information and

documents that are confidential, sensitive or trade secret. To the extent Plaintiff is required

to produce any such information and/or documents, it shall do so pursuant to a protective

order negotiated between the parties in this proceeding.

       9.      Plaintiff objects to each Request that seeks the disclosure of “all” documents

of a specific nature or type as posing a burden upon Plaintiff disproportionate to the needs of

the case because a limited number of documents will sufficiently provide the necessary

information.

       10.     Plaintiff objects to every Request to the extent it is not limited as to time.

       11.     Plaintiff objects to every request that seeks documents prior to July 2017 (or

one year before the infringement). Unless specifically noted otherwise, Plaintiff generally

will produce responsive documents relating to at least the time period of July 2017 until the

filing of the Complaint in this action.

       12.     Plaintiff objects to every Request that seeks documents that are already in

Defendant’s custody, possession, or control, readily available to Defendant, or attainable by

Defendant from public sources.

       13.     Plaintiff objects to the Requests insofar as they seek documents unrelated to

the claims and defenses asserted in this proceeding.



                                                 3
      Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 5 of 13



       14.     Where Plaintiff has objected on the grounds of any of these general

objections (“General Objections”) or any specific objection (“Specific Objections”), it

nevertheless may produce responsive documents that it considers to be sufficient for the

purposes of the proceeding with respect to the subject of the Request. The fact that

Plaintiff will produce such documents is not a waiver of its objections.

       15.     Plaintiff’s responses and objections are without prejudice to, and Plaintiff

does not waive any evidentiary objections relating to any Request or the response to the

Request.

       16.     Plaintiff has not concluded its investigation of the facts relating to this case

and has not completed formal discovery or preparation for trial. Accordingly, there may

exist documents responsive to the Requests that Plaintiff does not yet have knowledge of

or has not yet located, identified, or reviewed. All of the following responses are

therefore based on such documents currently known or available to Plaintiff after a

reasonable inquiry. Plaintiff reserves the right to alter, amend, or supplement its responses

at any time.

       17.     Nothing contained in any response to any Request shall be construed as an

admission by Plaintiff relative to the existence or non-existence of any documents or

information, and no such response shall be construed as an admission respecting the

relevance or admissibility of any document or information, or the truth or accuracy of any

statement or characterization contained in any Request.




                                                4
        Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 6 of 13



                       SPECIFIC RESPONSES AND OBJECTIONS

Document Request No. 1. Digital copies of the Photograph.

Response to Document Request No. 1: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 1.


Document Request No. 2: All documents related to the copyright registration of the Photograph,
including but not limited to copies of any registration, applications to register, deposit copies
submitted to the Copyright Office, and any communications with the Copyright Office relating to
the registration of the Photograph.

Response to Document Request No. 2: Plaintiff objects to Request No. 2 on grounds that any
responsive documents consist of publicly available information and are therefore equally
accessible to Defendant. Plaintiff further objects to Request No. 2 to the extent it asks Plaintiff
to incur additional fees by requesting deposit copies from the Copyright Office and given that
Defendant has equal access to the Copyright Office’s records. Subject to the foregoing General
and Specific Objections, Plaintiff shall produce non-privileged documents in her possession
responsive to Request No. 2.


Document Request No. 3.: Documents sufficient to show the fact and date of the first publication
of the Photograph.

Response to Document Request No. 3: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 3.


Document Request No. 4: Documents sufficient to show all instances in which the Photograph
has been published and the locations of any such publication.

Response to Document Request No. 4: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 4.



Document Request No. 5: All documents referring or relating to the creation of the Photograph,
including but not limited to any agreements or assignments pursuant to which the Photograph
was created, and any communications and records of payments relating to the same.

Response to Document Request No. 5: Subject to the foregoing General Objections, and
subject to a Protective Order, Plaintiff shall produce all documents in his possession responsive
to Request No. 5.




                                                 5
       Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 7 of 13



Document Request No. 6: All documents, including communications, referring or relating to the
transfer or assignment of exclusive rights, title, or ownership of the copyrights in the
Photograph.

Response to Document Request No. 6: Plaintiff does not have any documents in his possession
responsive to Request No. 6.


Document Request No. 7: Documents sufficient to identify all methods by which you offer to
license your photographs to third parties.

Response to Document Request No. 7: Plaintiff does not have any documents in his possession
responsive to Request No. 7.


Document Request No. 8: All documents relating to your offering of the Photograph for sale or
license to any person.

Response to Document Request No. 8: Plaintiff does not have any documents in his possession
responsive to Request No. 8.


Documents Request No. 9: All documents relating to the existence of any market for the
Photograph.

Response to Document Request No. 9: Plaintiff does not have any documents in his possession
responsive to Request No. 9.



Document Request No. 10: All communications between You and Ariete relating to the
Photograph.

Response to Document Request No. 10: Plaintiff does not have any documents in his
possession responsive to Request No. 10.


Document Request No. 11: All communications between You and Ariete relating to any of your
photographs and/or photography services.

Response to Document Request No. 11: Plaintiff does not have any documents in his
possession responsive to Request No. 11.




                                              6
       Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 8 of 13



Document Request No. 12: All documents evidencing any sales opportunities for the
Photograph lost by you as a result of Vox Media’s conduct as alleged in the Complaint.

Response to Document Request No. 12: Plaintiff does not have any documents in his
possession responsive to Request No. 12.



Document Request No. 13: All communications relating to the Photograph.

Response to Document Request No 13: Plaintiff does not have any documents in his possession
responsive to Request No. 13.



Document Request No. 14: Documents sufficient to show the amount, date, and payor for each
payment that you have received for the Photograph.

Response to Document Request No 14: Plaintiff does not have any documents in his possession
responsive to Request No. 14.


Document Request No. 15: All documents related to any license or permission granted for the
Photograph at any time, including the terms of the licenses granted, the licensees, the permitted
use of the Photograph, and the amounts charged therefor.

Response to Document Request No 15: Plaintiff does not have any documents in his
possession responsive to Request No. 15.



Document Request No. 16: Any and all communications between you and any other person that
refer or relate to Vox Media or the Article.

Response to Document Request No 16: Plaintiff does not have any documents in his
possession responsive to Request No. 16.



Document Request No. 17: Any and all communications between you and Vox Media, including
but not limited to any communications with any employee or independent contractor that works
for Miami Eater or its website, which is available at the URL www.miami.eater.com.

Response to Document Request No 17: Plaintiff does not have any documents in his possession
responsive to Request No. 17.




                                                7
        Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 9 of 13



Document Request No. 18: All documents evidencing any infringement of copyright in the
Photograph by Vox Media.

Response to Document Request No. 18: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 18.


Document Request No. 19: All documents demonstrating that any infringement by Vox Media as
alleged in the Complaint was willful, deliberate, intentional, and/or purposeful.

Response to Document Request No 19: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 19.


Documents Request No. 20: All documents evidencing any damages that you suffered due to Vox
Media’s alleged infringement of the copyright in the Photograph.

Response to Document Request No. 20: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 20.


Documents Request No. 21: All documents demonstrating any harm of any type that you suffered
as a result of any conduct of Vox Media as alleged in the Complaint.

Response to Document Request No. 21: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 21.


Documents Request No. 22: Documents sufficient to show all attorney’s fees and costs that you
incurred in this action.

Response to Document Request No. 22: Plaintiff objects to Request No. 22 on grounds that it
is untimely and not ripe for review. Plaintiff shall produce documents responsive to this request
within 14 days after the Court has entered final judgment against Defendant.


Documents Request No. 23: Copies of your individual Federal and State income tax returns for
each year, beginning with the year 2015 through the present.

Response to Document Request No. 23: Plaintiff objects to Request No. 23 on grounds that it
is overly broad and unduly burdensome. Plaintiff further objects on grounds that Request No. 23
seeks information that is disproportionate to the needs of the case, immaterial to any claim or
defense in this action and not calculated to lead to the discovery of admissible evidence at trial.
Accordingly, no further response is required.




                                                 8
       Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 10 of 13



Documents Request No. 24: All documents and communications relating to any person’s
unauthorized use of the Photograph, including documents concerning any litigation or
settlements resulting therefrom.

Response to Document Request No. 24: Plaintiff objects to Request No. 24 on grounds that it is
overly broad and unduly burdensome. Plaintiff further objects on grounds that Request No. 24
 seeks information that is disproportionate to the needs of the case, immaterial to any claim or
defense in this action and not calculated to lead to the discovery of admissible evidence at trial.
Accordingly, no further response is required.



Documents Request No 25: All communications that occurred prior to the filing of this Lawsuit
which refer to the potential for filing this Lawsuit

Response to Document Request No. 25: Plaintiff objects to Request No. 25 on grounds that
such communications are protected by the attorney-client privilege and/or work product doctrine.
Plaintiff further objects on grounds that Request No. 25 seeks information that is
disproportionate to the needs of the case, immaterial to any claim or defense in this action and
not calculated to lead to the discovery of admissible evidence at trial. Accordingly, no further
response is required.


Documents Request No. 26: All documents related to your discovery of the Article.

Response to Document Request No. 26: Plaintiff objects to Request No. 26 to the extent it
seeks communications protected by the Work Product doctrine or Attorney-Client privilege.
Accordingly, no further response is required.


Documents Request No. 27: All documents related to your discovery of Vox Media’s alleged use
of the Photograph.

Response to Document Request No. 27: Plaintiff objects to Request No. 27 to the extent it
seeks communications protected by the Work Product doctrine or Attorney-Client privilege.
Accordingly, no further response is required.


Documents Request No. 28: All documents related to your efforts prior to May 22, 2018 to
identify alleged infringements of your copyright in the Photograph.

Response to Document Request No. 28: Plaintiff objects to Request No. 28 to the extent it
seeks communications protected by the Work Product doctrine or Attorney-Client privilege.
Accordingly, no further response is required.




                                                9
       Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 11 of 13



Documents Request No. 29: All documents related to reverse image searches conducted for the
Photograph.

Response to Document Request No. 29: Plaintiff objects to Request No. 29 to the extent it
seeks communications protected by the Work Product doctrine or Attorney-Client privilege.
Accordingly, no further response is required.


Documents Request No. 30: All documents related to your knowledge, suspicion, or discovery of
any alleged infringements of your copyright in the Photograph prior to May 22, 2018.

Response to Document Request No. 30: Plaintiff objects to Request No. 30 to the extent it
seeks communications protected by the Work Product doctrine or Attorney-Client privilege.
Accordingly, no further response is required.


Documents Request No. 31: All communications with third parties prior to May 22, 2018
regarding alleged infringements of your copyright in the Photograph.
Response to Document Request No. 31: Plaintiff does not have any documents responsive to
Request No. 31.


Documents Request No. 32: All rate sheets, pricing calculators, or other documents reflecting
your prices for licensing the Photograph from 2015 through the present.

Response to Document Request No. 32: Plaintiff does not have any documents in his
possession responsive to Request No. 32.


Documents Request No. 33: All documents that you intend to or may rely upon for any purpose
at trial.

Response to Document Request No. 33: Subject to the foregoing General Objections, and
subject to a Protective Order, Plaintiff shall produce all documents in his possession responsive
to Request No. 33.


Documents Request No. 34: All documents that support, refute, contradict, or are otherwise
related to the allegations set forth in the Complaint.

Response to Document Request No. 34: Subject to the foregoing General Objections, Plaintiff
shall produce all documents in his possession responsive to Request No. 34.


Documents Request No. 35: All documents that you receive in response to any subpoena you
serve in this action.



                                                10
       Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 12 of 13




Response to Document Request No. 35, Plaintiff does not have any documents in his
possession responsive to Request No. 35,


Documents Request No. 36: All documents identified in any disclosures you have made or will
make pursuant to Rule 26(a)(1) in this action.

Response to Document Request No. 36: Subject to the foregoing General Objections, and
subject to a Protective Order, Plaintiff shall produce all documents in his possession responsive
to Request No. 36.


Dated: June 7, 2019

                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/richardpliebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             rl@LiebowitzLawFirm.com

                                                             Attorneys for Plaintiff
                                                             Bill Wisser




                                                11
       Case 1:19-cv-01445-LGS Document 37-2 Filed 10/03/19 Page 13 of 13



                               CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that a true and correct copy of the foregoing PLAINTIFF
BILL WISSER’S OBJECTIONS AND RESPONSES TO DEFENDANT’S FIRST REQUEST
FOR PRODUCTION OF DOCUMENTS has been served via e-mail on June 7, 2019 to counsel
listed below.

Rachel F. Strom
1251 Avenue of the Americas, 21st Floor
New York, NY 10020-1104
(212) 489-8230 Phone
(212) 489-8340 Fax
rachelstrom@dwt.com

Attorneys for Defendant




                                                           By: /jameshfreeman/
                                                                  James H. Freeman, Esq.
                                                                  Liebowitz Law Firm PLLC
                                                                  jf@liebowitzlawfirm.com




                                               12
